Case 1:19-cr-00632-GBD Document 89 Fied OG22/20 Page 1 oaf2
U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

 

 

 

 

 

 

USDE SPNY
The Silvio J. Mollo Building
BOCUMERT ‘ One Saint Andrew's Plaza
ELP<or POA Ap ree ce 8. New York, New York 10007
OE SE ae BUTE Be
DOC # |
DATE Fy. Dy en
j June 19, 2020
JuN-9-9..2990...

 

 

 

BY ECF

The Honorable George B. Daniels
Chief United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

 

Re: United States v. William Bradley, a/k/a “Red,” 19 Cr. 632 (GBD)

Dear Judge Daniels:

A status conference in the above-captioned case 1s scheduled for June 23, 2020, at 10 a.m.
The Government writes respectfully to request that the Court adjourn the status conference for
approximately 60 days.

The Government and the defense have been engaged in discussions regarding possible pre-
trial disposition. However, the parties do not expect to be able to complete these discussions prior
to the scheduled conference, especially in light of the impediments created by the COVID-19
pandemic. Therefore, the Government requests that the Court adjourn the status conference for
approximately 60 days, to allow these discussions to continue.

In the event that the Court grants the requested adjournment, and that standing orders of
the District do not already apply, in an abundance of caution, the Government respectfully requests
that the Court exclude time under the Speedy Trial Act, from June 23, 2020 to the date that the
conference is rescheduled, to permit the parties to continue discussions of possible pre-trial
disposition. The Government submits that the ends of justice served by the continuance outweigh
the best interests of the public and the defendant in a speedy trial. See 18 U.S.C. § 3161(h)(7)(A).

 
Case 1:19-0-00632-GED Document3® Filed OG/22/20 Page 2 of 2

Page 2

The undersigned has conferred with counsel for the defendant, who has consented to the

adjournment and exclusion of time.

cc: Jean Barrett, Esq. (via ECF)

By:

Respectfully submitted,

GEOFFREY S. BERMAN
United States Attorney

FLY
Brett M. Kalikow
Assistant United States Attorneys

(212) 637-2220

 

 
